37 N.J. 167 (1962)
179 A.2d 744
IN THE MATTER OF A. LEONARD BLUESTEIN, AN ATTORNEY-AT-LAW OF THE STATE OF NEW JERSEY.
The Supreme Court of New Jersey.
Argued March 20, 1962.
Decided April 2, 1962.
*168 Mr. Bernard Feinberg, for the order.
No appearance for respondent.
PER CURIAM.
Respondent, a member of the bar since 1942, was convicted in the Passaic County Court of (a) Making, drawing, uttering and delivering a check knowing that there were no funds in the bank to pay the same, in violation of N.J.S. 2A:111-15; (b) Feloniously and falsely making, forging or counterfeiting the said check contrary to N.J.S. 2A:109-1; (c) Feloniously uttering and publishing as true the forged check knowing the same to be false or forged, contrary to N.J.S. 2A:109-1. The conviction and sentence were affirmed unanimously by the Appellate Division, and certification was denied by this court on October 10, 1961. 36 N.J. 137 (1961).
An order of disbarment will be entered.
For disbarment  Chief Justice WEINTRAUB, and Justices FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  6.
Opposed  None.